Title: From John Adams to Samuel Cooper, 10 September 1783
From: Adams, John
To: Cooper, Samuel


          Dear Sir,
            Paris Septr. 10th. 1783.
          I congratulate you upon the Ratification of the Provisional & the Signature of the definitive Treaty. You enjoy in America a pleasure, which we in Europe are deprived of, that of seeing our Country at Peace, after all the cruel Cares of the War. If we can but get the Fisheries agoing and the West India Trade properly opened, we shall soon see our Country wear the face of Joy, and abound in plenty & prosperity— I hope too in Tranquility & Liberty.
          The Articles respecting the Refugees, however, will be an unpleasant subject of Controversy for some time. The stipulations ought to be sacredly fulfilled, & the Recommendations at least decently treated and calmly considered. Errors on the side of forgiveness & Indulgence will be of the safest kind.
          But the greatest difficulty remaining is, to perfect the Union of the States without endangering their Liberties. This is a knotty Problem— Yet I think the dangers greater from Disunion than too strict an Union at present. It is a great question too, how the Trade of the Continent shall be regulated, I mean their foreign Commerce. Can we maintain our Union? Can we treat with foreign Nations? Can we oblige them to any thing like Equity and Reciprocity in our Communication with them, unless our foreign Commerce is under one Direction—unless all the States lay on the same & no other Duties, & make the same and no other Prohibitions?
          With great Regard, dear Sir, I am / your Friend & Servant
        